Name: Commission Regulation (EC) No 2425/2000 of 31 October 2000 amending Sector 15 of Annex I to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural structures and production;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|32000R2425Commission Regulation (EC) No 2425/2000 of 31 October 2000 amending Sector 15 of Annex I to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Official Journal L 279 , 01/11/2000 P. 0014 - 0018Commission Regulation (EC) No 2425/2000of 31 October 2000amending Sector 15 of Annex I to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Commission Regulation (EC) No 1622/2000(2), and in particular Article 63(8) thereof,Whereas:(1) Commission Regulation (EEC) No 3846/87(3), as last amended by Regulation (EC) No 1000/2000(4), establishes an agricultural product nomenclature for export refunds on the basis of the Combined Nomenclature.(2) Regulation (EC) No 1493/1999 abolishes the definition of the various types of table wine. In the latest published version of the export refunds nomenclature for wine sector products, product descriptions still refer to the definitions of table wine types which no longer exist. It is therefore necessary to update that nomenclature.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Sector 15 of Annex I to Regulation (EEC) No 3846/87 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 16 November 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 194, 31.7.2000, p. 1.(3) OJ L 366, 24.12.1987, p. 1.(4) OJ L 114, 13.5.2000, p. 10.ANNEX"15. Wine>TABLE>"